Citation Nr: 0115390	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Montgomery, Alabama.  

By rating action in May 2000, the RO granted an increased, 10 
percent, rating for the veteran's hemorrhoids.  The Board 
notes that although the RO granted a higher rating for his 
hemorrhoids following initiation of the appeal, the issue is 
still properly before the Board on appeal.  There is no 
indication that the veteran has withdrawn his appeal as to 
this issue.  In that regard, the Board notes that the U.S. 
Court of Appeals for Veterans Claims (Court) has held, on a 
claim for an original or an increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and, therefore, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



REMAND

The service medical records reflect blood pressure readings 
clinically described as elevated in the last year of active 
duty (1976), that ranged from 120-144/88-110.  

On a VA examination in November 1976, blood pressure was 
124/98 and 138/92.  

In July 1986, Jeffrey D. Vories, M.D., reported blood 
pressure readings of the veteran of 162/114, without 
medication, and 170/120 and 140/100 with medication.  
Treatment of the veteran's hypertension was recorded.  
Subsequently dated clinical records show blood pressure 
readings associated with a regimen of antihypertensive 
medication and confirm the diagnosis of hypertension.  
Hypertension has been medically termed as uncontrolled.  
Chronic, essential hypertension has been clinically 
confirmed.  Medical clarification as to the inception and 
manifestations of the veteran's hypertension particular to 
this case is needed.  

Congress has recently passed, and the President has signed 
into law, legislation repealing the requirement that a claim 
be well grounded.  Several bills were involved in this 
process, but the legislation that now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The law, enacted on 
November 9, 2000, contains new sections with respect to the 
duty to assist and the development of claims.  In particular, 
it provides that in the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for hypertension, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  In any 
event, it is clear that an examination is needed to clarify 
the date of onset of hypertension.  

With respect to the claim for an increased rating for 
hemorrhoids, the evidence shows that the veteran was examined 
by VA in September 1999 when small to moderate hemorrhoids 
were shown.  According to a private physicians statement, the 
veteran underwent a hemorrhoidectomy in December 1999 and 
then in April 2000, the physician reported that the veteran 
recurrent large thrombotic hemorrhoids.  The physician 
didn't, however, address the question of whether there was 
secondary anemia or fissures.  Under such circumstances, the 
duty to assist requires that a current rectal examination be 
performed so as to permit proper disability evaluation.

In consideration of the foregoing, the case is remanded for 
the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  All physicians who have examined and 
treated the veteran for hypertension 
since service and for hemorrhoids since 
1999 should be contacted by RO to obtain 
their complete medical records if not 
already of record.  If necessary, the 
veteran's written authorization for the 
release of such records should be 
obtained.   

3.  The RO should then make arrangements 
to have the veteran undergo a 
cardiovascular examination in order to 
ascertain the etiology of the veteran's 
hypertension.  The complete claims file 
and a copy of this remand must be made 
available to the examining physician for 
review prior to the examination.  The 
physician should record that such review 
has been accomplished on the examination 
report.  It is requested that the 
physician then render an opinion as to 
whether it is at least as likely as not 
that the blood pressure readings taken 
during service were the initial 
manifestations of the essential 
hypertension diagnosed after service.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  The complete rationale for the 
conclusions reached should be presented 
and included on the examination report.  

4.  The RO should also have the veteran 
undergo a rectal examination in order to 
ascertain the nature and severity of the 
service connected hemorrhoids.  All 
indicated tests and examinations should 
be completed to include appropriate blood 
tests for the presence of anemia.  If 
anemia is found the examiner should 
specify whether it is related to the 
hemorrhoids.  The claims folder must be 
made available to the examiner for 
review.

5.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the case was last considered 
by the RO, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




